483 Pa. 425 (1979)
397 A.2d 417
COMMONWEALTH of Pennsylvania
v.
Charles Robert JAMES.
Supreme Court of Pennsylvania.
Submitted November 17, 1978.
Decided January 24, 1979.
Robert T. Burke, Warminster, for appellant.
Peter F. Schenck, Asst. Dist. Atty., Doylestown, for appellee.
*426 Before EAGEN, C.J., and ROBERTS, NIX, MANDERINO and LARSEN, JJ.

OPINION OF THE COURT
PER CURIAM:
Appellant Charles Robert James was arrested for the murder of Charles Colbert on March 14, 1975. After trial in the Court of Common Pleas of Bucks County, the jury returned a verdict of murder of the third degree. Post-trial motions were denied and judgment of sentence imposed. This appeal follows.[*]
Appellant's only allegation of error is the trial judge's failure to instruct on involuntary manslaughter. Appellant concedes that he did not request such a charge and that he did not object to the instructions at trial. Appellant alleges, however, that because of "plain and fundamental error" in the charge, this Court should reach the issue not raised and decided below. We disagree.
We have expressly rejected the doctrine of fundamental error. Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974). Where no objection to the trial court's charge is taken during or after the charge, no error in the charge may be raised as a ground for review. Pa.R.Crim.P. 1119(b); see Dilliplaine v. Lehigh Valley Trust Co., 457 Pa. 255, 322 A.2d 114 (1975).
Judgment of sentence affirmed.
O'BRIEN, J., and Former Justice POMEROY, did not participate in the decision of this case.
POMEROY, former J., did not participate in the decision of this case.
NOTES
[*]  We hear this appeal pursuant to the Appellate Court Jurisdiction Act, Act of July 31, 1970, P.L. 673, art. II, § 202(1), 17 P.S. § 211.202(1) (Supp. 1978).